Citation Nr: 1622082	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-01 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1967 to June 1970.  The Veteran had service in the Republic of Vietnam from February 1969 to June 1970.  

This claim comes to Board of Veterans' Appeals (Board) from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified at a hearing before the Board in October 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service. 

2.  Symptoms of bilateral hearing loss have been continuous since separation.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss has been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.6(a), (d), 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015).

The Veteran has asserted entitlement to service connection for bilateral hearing loss.  Specifically he asserts that during his active military service, especially during his time in Vietnam, he was exposed to an extensive amount of acoustic trauma that caused his current bilateral hearing loss disability.  

The Veteran has been diagnosed with bilateral sensorineural hearing loss that meets VA requirements. See 38 C.F.R. § 3.385.  As such the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

A review of the Veteran's service treatment records shows a shift in his hearing from induction to separation, but not enough of a shift to diagnose hearing loss in service.  Further, in June 1969, the Veteran complained of ringing in his ears with no apparent infection.  At this time, he stated that the ringing was very bad after flying all day.  The Board finds that he Veteran did have in service acoustic trauma while working in and around helicopters during his military service, often without hearing protection.  

The Veteran's currently diagnosed sensorineural hearing loss is a "chronic disease" under 38 C.F.R. § 3.309(a).  For these reasons, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
 § 3.303(b).

The Veteran underwent a VA examination in August 2012 that diagnosed him with bilateral hearing loss.  However, the examiner stated that the Veteran's hearing loss was not related to service because in his opinion his induction examination was incorrect.  Specifically, the examiner states that the audiogram at induction should read normal hearing through 4000 Hz dropping to a 55dB threshold at 6000 Hz, bilaterally, not at 4000Hz in the left ear as what has been reported on the induction examination.  The Veteran's separation examination documents that the Veteran had a mild low frequency hearing loss with normal hearing from 1000-400Hz, bilaterally.  On the examination from August 2012, the examiner notes that the Veteran had normal hearing in the low frequencies, so the low frequency hearing loss upon separation is not considered an accurate measure of the Veteran's hearing threshold, and is not consistent with noise exposure.  As such, the Board is placing no reliance on the induction or service separation audiometric examinations.  See Ledford v. Derwinski, 3 Vet App. 87, 89   (1992) (holding that a claimant is not prevented from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service).

On the Veteran's notice of disagreement, he stated that he was crew man on a helicopter in service and was exposed to loud noises every day that he was in service.  He further states that he had minimal noise exposure since service, and would use hearing protection.  

As evidence to support his claim, the Veteran submitted several statements from his wife and relatives.  His wife submitted a statement in October 2015, that she met her husband one year after he was discharged from the military and after getting married his hearing loss started to materialize.  She often though the Veteran was not paying attention to her, but then later realized that he could not always hear her.  

The Veteran submitted statements from his two brothers and sister that all describe the Veteran's deteriorated hearing after he left service.  They all comment how he was not adequately able to follow conversations and that he learned to read lips to disguise his hearing loss.  Lastly, they comment how this disability caused him to isolate himself from his family because of the anxiety and frustration caused by not being able to hear and communicate effectively.  

At the Veteran's hearing he testified how much time he spent in the helicopter, the level of noise exposure he had, and his complaints in service of hearing issues.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

The Board finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's bilateral hearing loss have been continuous since service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran complained hearing problems during service, and many of his family members have reported noticing that his hearing was diminished right after being discharged from service and continued to worsen since service separation.

Throughout the course of this appeal, the Veteran has consistently contended that his hearing loss began during service and has continued to worsen since service separation.  See April 2013 and January 2014 VA-9.  The Veteran's wife, sister and brothers all submitted statements that the Veteran's hearing was very bad when he returned home after discharge, which has progressively worsened.  The Board finds that the Veteran, his wife, and family members have provided credible statements and testimony as well as lay histories that hearing loss symptoms have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  Additionally, audiometric testing post-service demonstrates that hearing acuity has declined since service separation.  Resolving reasonable doubt in the Veteran's favor, the Board finds that symptoms of bilateral hearing loss were continuous since service separation, which meets the criteria for presumptive service connection under 38 C.F.R. § 3.303(b). 

As such, the Board finds that the Veteran has made credible statements that bilateral hearing loss symptoms began in active service and have been continuous since service.  Further, his assertions of the onset of bilateral hearing loss during service and his reports that he has had bilateral ear hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma and current diagnoses, and the lack of probative evidence to the contrary, are sufficient to place in equipoise the question of whether the current bilateral hearing loss was incurred in service and is etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of bilateral hearing loss, presumptive service connection for bilateral hearing loss is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


